Citation Nr: 0212748	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.96-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Michael A.  Pappas, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
July 1991, which included duty in Southwest Asia from January 
1991 to May 1991 in support of Operation Desert Shield/Desert 
Storm.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1999, it was determined that the 
requisite new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for asthma, and the matter was remanded to the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, the RO issued a supplemental statement of the 
case in February 2002.  The case was returned to the Board 
and is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.  

2.  The veteran's preexisting asthma increased in disability 
during service beyond the natural progression of the disease.


CONCLUSION OF LAW

The veteran's asthma was aggravated by active service and 
service connection is warranted for the disorder on that 
basis.  38 U.S.C.A. §§ 1110, 1153, 5013, 5103A, 5107 (West 
1991); 38 C.F.R. § 3.306 (2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001 (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub.  L.  No. 106-
475, 114 Stat.  2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf.  38 U.S.C.A.  § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed.  Reg.  45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a claim for service 
connection filed by the veteran in August 1993.  The claim 
appeared substantially complete on its face.  The veteran 
clearly identified the disability in question and the benefit 
sought.  Further, he set out the basis for the claim.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A.  § 5103 (West 
Supp.  2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R.  § 3.159(b)).  The 
veteran has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with an April 
1995 rating decision; the July 1995 statement of the case; 
the December 1995 supplemental statement of the case; the May 
1997 supplemental statement of the case; the September 1999 
decision and remand issued by the Board; and the February 
2002 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  It does not appear that 
the RO specifically advised the veteran what evidence VA 
would obtain and what evidence it would be the veteran's 
responsibility to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Nevertheless, it would serve no 
useful purpose to so advise the veteran, in light of the 
grant herein of the benefit sought on appeal.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R.  
§ 3.159(c)).  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.

Additionally, the veteran was afforded a pertinent VA 
examination in March 2001.  The Board's September 1999 remand 
sought additional medical examination evidence.  This has 
been accomplished.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.

Factual Background

The veteran's enlistment examination indicated that his lungs 
were normal.  At that time, he denied having a history of 
asthma, shortness of breath, or a chronic cough.  In August 
1988, the veteran was seen for complaints of a sore throat 
and runny nose.  His lungs were clear.  His throat was red 
and his tonsils were swollen.  The impression was upper 
respiratory infection.  Treatment notes dated in October and 
November 1988 show that the veteran was again evaluated for 
complaints of a sore throat.  He also indicated that he had a 
cough with greenish sputum and a fever.  His lungs were clear 
to auscultation.  The assessment was probable bronchitis.

In December 1988, the veteran requested a refill of his 
prescriptions.  The examiner reported that the veteran had 
been under civilian care and receiving 4 milligrams of 
Proventil, a Proventil inhaler, and 400 milligrams of 
Theophylline.  Reference was made to a letter dated November 
14, 1988.  The veteran's vital signs were within normal 
limits.  He did not complain of bronchitis or any related 
complaints.  The assessment was recurrent bronchitis by 
history.  Subsequent treatment notes dated that same month 
indicated that the veteran experienced shortness of breath 
with exertion or when he was exposed to cats and dogs.  His 
history of asthma was noted to extend to his childhood.

Treatment notes dated in September 1989, October 1989, April 
1990, June 1990, and January 1991 show that the veteran 
sought refills of his asthma medications.  At those times, he 
denied any asthma symptoms.  His vital signs were within 
normal limits and his lungs were clear.  There were no 
findings pertaining to an exacerbation of the veteran's 
asthma symptoms.  He waived his right to receive a separation 
examination.

As part of a claim for service connection for a bilateral 
knee disorder, the veteran was afforded a VA general medical 
examination in December 1991.  He stated that he had been 
diagnosed as having asthma as a child, but that he did not 
have any problems with his asthma prior to entering service.  
He reported taking Theo-Dur on a daily basis and using an 
Alupent inhaler whenever he experienced considerable 
wheezing.  He said he used his inhaler that morning.  He 
added that he experienced problems with his asthma when he 
failed to take his medications.  On physical examination, the 
veteran's chest was clear.  This was despite the fact that he 
had taken Theo-Dur and a whiff of Alupent in the morning.  
The diagnosis was alleged history of asthma, also verified by 
military service records.

Service connection for asthma was denied in June 1992.  The 
RO held that the veteran's diagnosed asthma clearly 
preexisted military service, and that there was no evidence 
the condition was aggravated by active military duty.  Notice 
of this decision was sent to the veteran's last known address 
of record.  There is no indication that the veteran filed a 
notice of disagreement.

In September 1995, the veteran filed a request to reopen the 
claim of service connection for asthma.

The evidence received in connection with the request includes 
numerous written statements by the veteran, written 
statements from his former comrades, testimony delivered by 
the veteran and his wife at a personal hearing before the RO 
in September 1995, and his testimony at a personal hearing 
before the undersigned in May 1999.  The veteran essentially 
argued that he had not suffered from problems with his asthma 
prior to his service in the Southwest Asia theater of 
operations.  In that regard, a written statement from D.P. 
indicated that he served with the veteran prior to being 
deployed to Saudi Arabia, and that he never exhibited any 
significant problems with his asthma.  However, after being 
exposed to the smoke from burning oil fields, D.P. stated the 
veteran began to cough and wheeze almost every night.  He 
said the veteran also appeared to use his inhaler with 
greater frequency after his arrival in Saudi Arabia.  
Statements received from M.E. and testimony from the 
veteran's wife contained similar assertions.

The evidence also includes a letter from M.R. McCall, M.D., 
dated in November 1988 and medical records from the Pocatello 
VA Outpatient Treatment Center (VAOC) and the Salt Lake City 
VA Medical Center (VAMC) dated from September 1991 to January 
1997.  Of note, Dr. McCall reported that she had seen the 
veteran over the last few years, and that he intermittently 
experienced episodes of bronchitis and shortness of breath.  
She said the veteran's condition had been well-controlled 
using his prescribed medications.  Dr. McCall stated the 
veteran had never required hospitalization and had never been 
in any severe condition with his breathing.  She reported he 
had not required steroids in treatment of the bronchitis and 
was in excellent physical condition.  She indicated that she 
had written the letter to explain the veteran's medications.  
The remainder of these records document the veteran's 
treatment for complaints of asthma and shortness of breath.

In a letter dated in August 1995, W.L. Brydon, M.D., 
indicated that the veteran had been followed by the Pocatello 
Allergy and Asthma Clinic since August 1994 for complaints of 
wheezing, shortness of breath, and a cough.  He reported that 
allergy testing proved to be essentially negative except for 
cats, dogs, and house dust, and that those allergens were 
noted to be avoidable.  Dr. Brydon stated the veteran's main 
problem was asthma which he had had most of his life.  He 
remarked that asthma was often present simultaneously with 
upper respiratory problems, but could be separate.  He said 
the veteran's asthma had been doing reasonably well prior to 
his tour of duty in the Desert Storm conflict.  The veteran 
was noted to have inhaled smoke from oil well fires.  Since 
that time, he stated the veteran had increased his usage of 
his asthma medications.  In that regard, Dr. Brydon opined 
the veteran's "long standing extrinsic asthma" had been "made 
worse by smoke inhalation during his tour in and around Saudi 
Arabia and Kuwait."  He said the veteran "now required 
continuous low dose corticosteroids as well as theophylline 
plus his metered dose inhalers."

In a September 1997 rating decision, service connection was 
granted by the RO for post-traumatic stress disorder and 
evaluated as 50 percent disabling.  

In a September 1999 decision, the Board determined that the 
requisite new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for asthma, and the matter was remanded to the RO 
for additional development and readjudication.  The requested 
development included a VA respiratory examination for the 
purpose of obtaining an opinion as to whether the veteran's 
asthma had pre-existed service, and if so, whether it 
increased in severity during service beyond what would be 
considered the natural progression of the condition.  

In September 2000, the veteran's VA outpatient treatment 
records dated from August 1996 to April 2000 became 
associated with the veteran's claims file.  These records 
document the regular treatment of the veteran for several 
disorders, including asthma and service-connected post-
traumatic stress disorder.  

In March 2001, the veteran underwent VA respiratory 
examination pursuant to the Board's remand instructions.  In 
scheduling the examination, the examiner was asked to review 
the veteran's claims file and state that he had done so in 
the examination report.  The examiner was asked to 
specifically answer the three questions posed in the Board's 
September 1999 remand, and to address the opinion rendered by 
Dr. Brydon in August 1995.  

In the report of examination, the veteran's history with 
respect to his asthma and his military service were reviewed.  
The examiner noted that the veteran had a lifelong history of 
asthma, including as a child, but that it did not bother him 
through his childhood and adolescence.  It was noted that the 
veteran did not have difficulty during basic training, but 
began having difficulty following basic training, triggered 
by physical exertion.  The examiner noted that with the 
flare-up or onset of the veteran's asthma after basic 
training, the veteran was treated with albuterol, which he 
remained on until his discharge from service.  The examiner 
related the veteran's belief that this treatment had taken 
care of his symptoms quite well.  The examiner noted that the 
record had indicated that the veteran was also on 
Theophylline.  The examiner further related the veteran's 
description of having been exposed to burning oil smoke while 
in Operation Desert Storm, an exposure that lasted for two 
weeks.  The examiner found it interesting that the veteran 
did not feel as if he had gotten worse during the exposure.  
The examiner noted that about a month after the veteran's 
discharge from service, he had a severe exacerbation of his 
symptoms requiring steroid treatment.  The veteran's current 
medications were noted to be Albuterol four times daily, 
Serzone and steroid as inhaler twice daily, and Singulair.  
It was indicated that the veteran could sleep through the 
night, but that problems with the veteran's breathing and 
cough would be triggered with any physical exertion that did 
not start slowly.  

The examiner explained that upon review of Dr. Bryden's 
letter, (that had attributed the exacerbation of asthma to 
smoke exposure in service), the VA examiner felt that it was 
somewhat unusual that the veteran did not have increased 
difficulty during the period of exposure.  The examiner then 
proceeded in the report to answer the Board's remand 
questions.  The examiner first explained that since the 
veteran had no activity of his asthma until after basic 
training, one must say that it is at least as likely as not 
that the new onset had occurred during the veteran's active 
duty.  The examiner then opined that it was indisputable that 
the veteran had asthma prior to the service, since it was 
documented that he was treated as an infant.  The examiner 
noted, however, that although it was indisputable that the 
veteran's asthma preexisted service, it was inactive prior to 
his entry into the service.  The examiner then opined that it 
was at least as likely as not that the veteran's respiratory 
condition underwent increasing severity during the military 
service.  Finally, the examiner stated that it was almost 
impossible to state whether the increase in severity during 
active duty was due to the natural progress of the condition.  
The examiner explained that the onset of the symptoms after 
basic training suggested that was the case, but "that the 
exacerbation after service may indicate that external factors 
played a role in this, that is smoke."  The examiner noted 
that there was "also the issue of post-traumatic stress 
disorder and the stress being an exacerbating factor," 
which, according to the examiner, it may have been.  The 
resulting diagnosis was asthma, with a notation that the 
March 2001 pulmonary function tests showed an early mild 
obstructive defect.  

Analysis

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut the presumption.  38 U.S.C.A. § 1111 (West 
1991).  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001).

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the 
increases in the disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).  A temporary worsening of 
symptoms of a disability subject to exacerbation is not 
indicative of an increase in the severity of the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As can be seen from the above factual background, asthma was 
not noted at the time of the veteran's service entrance 
examination.  The veteran was thus presumed in sound 
condition.  The evidence of record, however, clearly and 
unmistakably documents that the veteran's asthma had pre-
existed service.  The most compelling evidence in this regard 
is the opinion on the matter offered by the VA physician who 
examined the veteran in March 2001.  Although the examination 
report did not explicitly so state, the inherent findings in 
the report quite obviously indicate that the examination 
included a review of the veteran's entire medical history and 
claims file.  The VA physician concluded that the veteran's 
asthma indisputably preexisted his active duty.  The 
presumption of the veteran's soundness at entry into service 
is rebutted as to asthma.  

The question then is whether the veteran's preexisting asthma 
was aggravated by service, to include whether the veteran's 
symptomatology experienced in service was an actual increase 
in the disability beyond the natural progression in service 
or just a temporary worsening of symptoms.  38 C.F.R. 
§ 3.306.  See Verdon v. Brown, 8 Vet. App. 529 (1996); 
Crowe v. Brown, 7 Vet. App. 238 (1994).  

The evidence clearly demonstrates that the veteran's 
preexisting asthma increased in disability during service by 
virtue of the fact that it was inactive for many years prior 
to service and for several months therein, but was 
aggressively treated with multiple medications in November 
1988, and for the remainder of the veteran's period of 
service.  Once again, the March 2001 VA respiratory 
examination report provided the most compelling evidence when 
the examiner concluded that "it was at least as likely as 
not that the veteran's respiratory condition underwent 
increasing severity during military service."  In explaining 
his reasoning for this conclusion, the examiner emphasized 
that there was no activity of the veteran's asthma until 
after basic training.  The fact that the veteran's asthma has 
continued to worsen to the present day belies any conjecture 
that the increase in severity during service was a temporary 
worsening of symptoms.  There is thus imposed a rebuttable 
presumption that the veteran's asthma was aggravated by 
military service.  

The only question that remains is whether the increase in 
severity during active duty was due to the natural 
progression of the condition.  38 C.F.R. § 3.306(a).  Without 
a specific finding to that effect, the presumption of 
aggravation stands, and service connection must be granted 
for that disorder.  Moreover, the specific finding must be 
based upon clear and unmistakable evidence (obvious and 
manifest).  38 C.F.R. § 3.306(b).  

In clear support of the proposition that the increase in 
severity of the veteran's asthma in service was beyond its 
natural progression is the opinion offered by Dr. Brydon that 
the veteran's "long standing extrinsic asthma" had been "made 
worse by smoke inhalation during his tour in and around Saudi 
Arabia and Kuwait."  This opinion essentially states that it 
was an intervening event in service that made the veteran's 
asthma worse, suggesting that but for this event in service, 
the natural progression of the veteran's asthma would have 
resulted in a less severe state.  

The only other opinion on the matter is once again that 
offered by the VA physician who conducted the March 2001 
respiratory examination.  As to this question, however, the 
VA physician was more equivocal than he had been in regard to 
the threshold matters of whether there was a preexisting 
disease that increased in severity during service.  Although 
the examiner explained that the facts of the case suggested 
that the increase in severity during service was consistent 
with the natural progression of asthma, he conceded that it 
was almost impossible to state that opinion with authority.  
He further conceded that the veteran's exacerbations after 
service could have indicated that intervening factors (oil 
smoke) experienced in service played a role.  He also 
conceded that the stress of the veteran's service-connected 
post-traumatic stress disorder could have been another 
exacerbating (aggravating factor).  

Given this evidence in conjunction with the fact that there 
is no specific finding of record that the increase in the 
severity of the veteran's asthma in service was due to the 
natural progress of the disease (and certainly no finding 
based upon clear and unmistakable evidence), the veteran's 
asthma must be presumptively considered to have been 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. § 3.385 (1999); Hensley v. Brown, 
5 Vet. App. 155 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Entitlement to service connection for asthma 
must be granted on that basis.  


ORDER

The claim of entitlement to service connection for asthma is 
granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2)  You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

